FILED
                           NOT FOR PUBLICATION
                                                                            JAN 04 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CAROLYN S. HUNT,                                 No. 15-15931

              Plaintiff - Appellant,             D.C. No. 1:13-cv-01999-SKO

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding

                          Submitted December 30, 2016**


Before: GOODWIN, LEAVY, and BERZON, Circuit Judges

      Carolyn Hunt appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, and will reverse only if the

administrative law judge’s (“ALJ”) decision is not supported by substantial

evidence in the record or is based on legal error. Rounds v. Comm’r Soc. Sec.

Admin., 807 F.3d 996, 1002 (9th Cir. 2015). We affirm.

      Hunt contends that at step five of the sequential analysis, the ALJ erred by

finding that Hunt had a high school education. However, the ALJ’s finding was

supported by substantial evidence, including her testimony that she had earned a

high school diploma. See 20 C.F.R. § 416.964(a) (formal schooling is the primary

factor in an ALJ’s finding regarding a claimant’s level of education). Hunt’s

evidence that she suffered a deficiency in attention and concentration does not

establish a lack of “ability in reasoning, arithmetic, and language skills.” 20 C.F.R.

§ 416.964(b) (describing how an ALJ evaluates a claimant’s educational level).

The ALJ properly considered Hunt’s “fair” ability to attend and concentrate in

connection with her residual functional capacity, rather than her education level.

See 20 C.F.R. § 416.960(c) (at step five, an ALJ must consider both (1) residual

functional capacity and (2) vocational factors of age, education, and work

experience); see 20 C.F.R. § 416.945 (defining residual functional capacity).

      The ALJ therefore did not err in concluding that under the Medical-

Vocational Guidelines, Hunt’s exertional limitations, considered without regard to


                                          2
her non-exertional impairments, did not by themselves warrant a finding of

disability. See 20 C.F.R. Part 404, Subpart P, App. 2, § 203.06 (person who has at

least a high school education, is limited to medium work, is closely approaching

retirement age, and has no previous work experience or unskilled work experience

is considered not disabled); cf. id. § 203.02 (similar person with limited or less

education must be found disabled). The Commissioner also met her burden of

showing that Hunt was capable of making a successful adjustment to jobs that

existed in significant numbers in the national economy. See Rounds, 807 F.3d at

1002.

        AFFIRMED.




                                           3